Citation Nr: 9908163	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-06 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1968 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

The Board accepts as an implied claim for compensation for 
tinnitus the statement from Karl L. Horn, M.D., dated in 
February 1997.  The claim is referred to the RO for 
completion of initial development and adjudication.  

The veteran appealed the Board's previous decision on the 
matter dated in January 1997.  By Order of the United States 
Court of Appeals for Veterans Claims (formerly the Court of 
Veterans Appeals) dated August 1998, that decision was 
vacated and the matter was remanded to the Board.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral otosclerosis with defective hearing in a July 1980 
rating decision.  The veteran appealed that decision.  

2.  In a January 1981 decision, the Board denied service 
connection for residuals of a right ear injury with hearing 
loss.  

3.  Evidence submitted or secured since the January 1981 
Board decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  Right ear hearing loss was recorded during the October 
1968 entrance examination; therefore, right ear hearing loss 
existed prior to the veteran's entrance into active duty.

5.  The veteran is a combat veteran.  

6.  The veteran experienced acoustic trauma, specifically a 
blast injury, during active military service.   

7.  Right ear hearing loss increased in severity during 
active military service.      


CONCLUSIONS OF LAW

1.  The January 1981 Board decision, which subsumes the July 
1980 RO decision, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (1998). 

2.  New and material evidence has been submitted or secured 
since the January 1981 Board decision to reopen the veteran's 
claim of entitlement to service connection for right ear 
hearing loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

3.  Right ear hearing loss was aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303(a), 3.306, 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim

The RO denied entitlement to service connection for bilateral 
otosclerosis with defective hearing in a July 1980 rating 
decision.  The veteran appealed that decision.  In a January 
1981 decision, the Board denied service connection for 
residuals of a right ear injury with hearing loss.  
Therefore, the Board's January 1981 decision, which subsumes 
the RO's decision of July 1980, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(1998).   

The Board notes that, in response to the veteran's attempt to 
reopen his claim, the RO issued a rating decision in which it 
determined that the claim was not well grounded.  However, as 
enunciated by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals), 38 U.S.C.A. § 7104(b) 
confers jurisdiction on the Board to consider previously 
adjudicated claims only if new and material evidence has been 
presented.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  The Court of Appeals also stated that, as a 
jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.  
Accordingly, the Board finds that it must first determine 
whether new and material evidence has been presented, despite 
the nature of the RO's decision.     

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  Thus, the Board must perform a three-step analysis 
when a veteran seeks to reopen a claim based on new evidence.  
Winters v. West, No. 97-2180, slip op. at 4 (U.S. Ct. Vet. 
App. February 17, 1999).  See Hodge v. West, 155 F.3d 1356, 
1362 (Fed. Cir. 1998) (overruling the test set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), which stated 
that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change); 
Elkins v. West, No. 97-1534, slip op. at 14-15 (U.S. Ct. Vet. 
App. February 17, 1999) (stating that, after Hodge, new and 
material evidence may be presented to reopen a claim, even 
though the claim is ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, slip op. at 4.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Evans, 9 Vet. App. at 283; but see Duran v. Brown, 7 
Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, slip op. at 4.  

Finally, if the claim is well-grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.        

The January 1981 Board decision denied service connection for 
residuals of a right ear injury with hearing loss because no 
in-service ear injury was demonstrated and the right ear 
problems were no indicated until many years after service.  
The evidence of record at the time of the decision consisted 
of the service medical records, the report of a VA 
examination dated in November 1972, VA medical records dated 
in June 1980, and an August 1980 statement from the veteran.  

Evidence submitted or secured since the January 1981 Board 
decision consists of a VA outpatient audiology examination 
dated in July 1995, a November 1995 statement from K.D.M., 
the veteran's statements in his January 1996 substantive 
appeal, the veteran's testimony from an August 1996 hearing, 
and a February 1997 report from Karl L. Horn, M.D.  

The Board finds that there is evidence so significant as to 
require consideration to render a fair adjudication of the 
claim.  Specifically, K.D.M. indicated that he served with 
the veteran and knew that during service the veteran hit a 
mine while operating a bulldozer.  Dr. Horn stated that the 
veteran's hearing loss had two etiologies, with high 
frequency hearing loss the result of noise exposure in 
service.  Considering the applicable laws and regulations, 
the Board finds that this evidence is new and material and 
sufficient to reopen his claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).     


Service Connection for Right Ear Hearing Loss

Because new and material evidence has been submitted, the 
case is reopened and the Board must now consider the claim 
based on all the evidence of record.  As discussed above, 
immediately upon reopening a claim, the Board must determine 
whether, based on all the evidence of record, the reopened 
claim is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Winters, slip op. at 4.  A well-grounded claim is plausible, 
meritorious on its own, or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Moreau v. Brown, 9 
Vet. App. 389, 393 (1996).  For purposes of determining 
whether a claim is well-grounded, the Board presumes the 
truthfulness of the supporting evidence.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 
21 (1993). 

After reviewing the evidence, the Board finds that the 
veteran's claim is indeed well-grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  Therefore, the Board may proceed to evaluate 
the merits of the claim.  Winters, slip op. at 4.  

Finally, the Board finds that the claimant has been given 
adequate opportunity to submit evidence or argument on this 
issue and will not be prejudiced by the Board's current 
consideration of his claim.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Specifically, the Board notes that, 
following the remand of the case to the Board, the veteran 
submitted additional evidence for consideration, properly 
accompanied by a waiver of consideration by the RO.  
38 C.F.R. § 20.1304(c).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed 
to address the issue at hand.
        

Factual Background

The veteran's separation document indicates that he served in 
Vietnam from March 1969 to March 1970 and from December 1970 
to October 1971.  His military occupational specialty was 
combat engineer.  He received two Army Commendation Awards.  
There was no indication that the awards were given with a 
"V" device to denote valor.  

The entrance examination dated in October 1968 revealed 
audiometric test results, shown as pure tone thresholds, in 
decibels (dB), as follows:


HERTZ

500
1000
2000
4000
RIGHT
0
0
0
50
LEFT
0
0
0
25

On the accompanying report of medical history, the veteran 
denied any history of ear trouble or hearing loss.  The 
service medical records were negative for report or complaint 
of acoustic trauma or hearing loss.  The October 1971 
separation examination report showed no physical 
abnormalities.  Whispered voice hearing was recorded as 15/15 
bilaterally.  No audiometric testing was performed.  

In November 1972, the veteran underwent a VA examination in 
connection with an unrelated claim.  The veteran did not 
voice any complaints regarding hearing.  Examination of the 
right ear showed cerumen.  It was noted that hearing was 
normal.   

VA medical records dated in June 1980 indicated that the 
veteran had a history of otic trauma, a blast-type injury, 
several years before.  He had conductive hearing loss.  He 
underwent a right exploratory tymphanotomy (sic) and 
stapedectomy.  The discharge diagnosis was bilateral 
otosclerosis.  

In an August 1980 statement, the veteran explained that in 
about July 1971 he was a bulldozer operator and the 
bulldozers were commonly used for clearing suspected land 
mine fields.  He had been ordered to clear a suspected road 
when he hit a mine on the right side of the bulldozer.  His 
right ear seemed to close and hurt somewhat at that time, but 
he kept on working.  The veteran forgot about the incident 
until about four years after his discharge, when he noticed 
that he could not hear as well in the right ear as in the 
left.  He went to an audiologist who indicated he had high 
frequency hearing loss in the right ear.  When the doctor 
examined and operated on the ear, he stated that it 
definitely could be a blast-related injury.  The veteran 
denied any other ear injury or trauma, as well as any history 
of hearing problems in the family.  

In another statement dated later in August, the veteran 
related that he was not given a hearing test upon his release 
from active duty.  

The veteran underwent a VA outpatient audiology examination 
in July 1995.  He reported otosclerosis in the right ear.  He 
had a right stapedectomy around 1973.  He complained of 
decreased right ear hearing.  Audiometric results revealed a 
severe-profound, flat, mixed hearing loss on the right and a 
moderate high frequency hearing loss on the left.  Speech 
discrimination was mildly reduced on the right and was within 
normal limits on the left.  The veteran was referred to the 
ears, nose, and throat clinic for severe-profound mixed loss 
in the right ear with increased static compliance on the 
right.  The veteran did not report for the appointment.   

In a November 1995 statement, K.D.M. related that he served 
with the veteran in Vietnam.  He was aware that, while the 
veteran was operating a bulldozer, he hit a land mine, which 
took a track off the dozer.   

In his January 1996 substantive appeal, the veteran stated 
that any hearing loss he had at his entrance to service was 
nothing like the hearing loss he had five years after his 
separation.  He did not recall having an audiogram performed 
during his separation examination.  The veteran stated that 
when he hit the land mine, his job was to look for mines that 
were undetected by minesweepers.  He hit the land mine on the 
right side of the bulldozer.  On impact, his ear closed up 
and hurt.  However, he continued working because they needed 
to repair the bulldozer from the blast.  The physician that 
performed the first surgery stated that he did not think that 
his injury was caused by the blast.  The same doctor also 
told him that the condition was hereditary.  The veteran 
denied any family history of his condition.  He had talked to 
doctors who said that the original hearing loss could have 
been caused or aggravated by a blast on the right side.    

During the August 1996 hearing, the veteran testified that he 
was given VA examinations after service.  He also received VA 
medical treatment in the form of ear surgery.  The veteran 
stated that the doctor who performed the surgery indicated 
that his hearing loss was not related to the explosion.  He 
went to another doctor who thought that the hearing loss 
could have been caused by the explosion or could have been 
hereditary.  He denied any family history of hearing loss.  
The veteran related that he was a combat engineer in Vietnam.  
He was an equipment operator.  After service, the veteran 
worked in auto parts and on a railroad.  He was not exposed 
to a lot of noise.  He was currently a medical technologist 
and was not exposed to noise.  Four years after service, the 
veteran noticed that he could hear much better in his left 
ear than the right ear.  He did not seek medical assistance 
at that time because he did not think it was a big deal.  His 
left ear hearing was fine.      

In a February 1997 report, Dr. Horn indicated that the 
veteran had a history of noise exposure in Vietnam.  
Specifically, the veteran hit a land mine while driving a 
bulldozer.  He experienced hearing loss at that time.  Dr. 
Horn also reported that the veteran had undergone two 
procedures on the right ear.  Examination of the ear was 
negative for abnormality.  Audiological evaluation revealed 
mixed hearing loss in the right ear and a high frequency 
sensorineural hearing loss in the left ear.  Dr. Horn opined 
that the veteran had two different etiologies for the hearing 
loss.  The high frequency hearing loss was not related to the 
otosclerosis, but rather to noise exposure in service in 
Vietnam.  He had involvement of the speech frequencies of 
2000 and 3000 Hertz (Hz) bilaterally.  The conductive 
component on the right was related to the otosclerosis and 
the failed surgical treatment of that disorder.        


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).    

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392; see 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995) (holding that § 
1154(b) relaxes the evidentiary standards as to the service 
incurrence requirement to ground a claim); accord Russo v. 
Brown, 9 Vet. App. 46, 50 (1996).   Therefore, "[s]ection 
1154(b) provides a factual basis upon which a determination 
can be made that a particular      . . . injury was incurred 
. . . in service but not a basis to link etiologically the 
[injury] in service to the current condition."  Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra).  

Audiometric testing measures threshold hearing levels, in dB, 
over a range of frequencies, in Hz.  The threshold for normal 
hearing is from 0 to 20 dB, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or 
greater; or when the auditory thresholds for at least 3 of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.    

In this case, the veteran's service entrance examination 
shows a generally normal right ear hearing, except for a pure 
tone threshold of 50 dB at 4000 Hz.  Thus, the veteran had 
right ear hearing disability within the meaning of VA 
regulations at his entrance to service.  Therefore, 
entitlement to service connection for right ear hearing loss 
must be predicated on a finding of aggravation.  38 U.S.C.A. 
§§ 1110, 1153; 38 C.F.R. § 3.306(a); Hensley, 5 Vet. App. at 
160.  

The Board notes that the veteran's separation examination did 
not include audiometric testing.  Although his hearing was 
recorded as normal based on whispered voice testing, the 
evidence is insufficient to conclude that there was no 
increase in severity of hearing loss in service.  See 
Hensley, 5 Vet. App. at 163 (although the presence of a 
ratable increase in disability at separation is conclusive 
evidence of an in-service increase in disability, the absence 
of a ratable in-service increase does not rule out a 
determination of an increase in disability).      

Because the Board is not able to discern an increase in 
disability from the veteran's service medical records, a 
review of the other evidence of record is required.  Most 
importantly, the Board finds from the available evidence that 
the veteran is a combat veteran such that lay evidence from 
the veteran and K.D.M. is sufficient to establish the 
occurrence of the in-service blast injury to the right ear.  
The veteran was a combat engineer with confirmed service in 
Vietnam.  He stated that he hit a land mine while assigned to 
look for them.  K.D.M. stated that he knew the veteran hit a 
land mine while operating a bulldozer.  Taken together, the 
Board finds this evidence sufficient to establish status as a 
combat veteran and to establish the occurrence of the land 
mine explosion.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Collette, 82 F.3d at 392.  

Finally, the medical evidence shows that in 1980 the veteran 
reported the occurrence of a blast-type injury several years 
before.  The veteran denies any other trauma or significant 
noise exposure.  VA medical records from 1995 reveal that the 
veteran has profound right ear hearing loss.  Dr. Horn states 
that the veteran's high frequency hearing loss is the result 
of noise exposure in service.    

In consideration of all the evidence of record, and resolving 
all doubt in the veteran's favor, the Board finds that the 
evidence supports service connection for right ear hearing 
loss based on aggravation of preexisting hearing loss.  
38 U.S.C.A. §§ 1110, 1153, 5107(b); 38 C.F.R. §§ 3.102, 
3.303(a), 3.306; See Hensley, 5 Vet. App. at 163.       



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
right ear hearing loss is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

